NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                       No. 16-4442



                            UNITED STATES OF AMERICA

                                             v.

                     ANGEL CATALINO IVOSTRAZA-TORRES,

                                                        Appellant
                                   ________________

                      Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-16-cr-00138-001)
                     District Judge: Honorable Mitchell S. Goldberg
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 16, 2017

              Before: AMBRO, KRAUSE, and RENDELL, Circuit Judges

                           (Opinion filed: November 17, 2017)


                                       OPINION *
                                   ________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
KRAUSE, Circuit Judge

       Appellant Angel Catalino Ivostraza-Torres seeks resentencing on account of an

inadvertent error in the form outlining his conditions of supervised release. Because

Ivostraza-Torres provides no plausible reason why alteration of the erroneous supervised

release condition would affect his sentence in any way, full resentencing is not warranted,

but we will remand for the limited purpose of allowing the District Court to correct the

form condition of supervised release.

I.     Background

       Ivostraza-Torres, 54, conspired to smuggle narcotics from Puerto Rico to

Philadelphia, Pennsylvania by way of the United States Postal Service. The scheme,

which involved the shipping of nearly one kilogram of cocaine within an Epson printer,

came to an end when postal authorities discovered the cocaine, replaced it with a sham

substance, and apprehended Ivostraza-Torres once the package was delivered in

Philadelphia. In August 2016, Ivostraza-Torres pleaded guilty, without a plea agreement,

to an information that charged him with one count of possession with intent to distribute

500 grams or more of cocaine, in violation of 21 U.S.C. § 846, and that categorized

Ivostraza-Torres as a career offender based on his four prior cocaine-related convictions.

See 21 U.S.C. § 851. 1


       1
         While Ivostraza-Torres argues that his career offender designation was
inconsistent with then-existing Department of Justice policy, his argument appears
baseless and would not, in any event, state a cognizable claim. United States v. Wilson,
413 F.3d 382, 389 (3d Cir. 2005) (“Department of Justice guidelines and policies do not
create enforceable rights for criminal defendants”).

                                             2
       Ivostraza-Torres’ sentencing hearing was held in December 2016. As a career

offender, he faced a mandatory minimum of 120 months and a minimum term of

supervised release of eight years. See 21 U.S.C. § 841(b)(1)(B). The career-offender

enhancement also elevated his Guideline range to 262-327 months. Ivostraza-Torres

requested a variance because more than ten years had elapsed since his last conviction

and because three of his four prior convictions were for very small quantities of cocaine.

He also argued that at the “advanced age” of 54, Appellant’s Br. 21, a Guidelines-range

sentence would keep him in prison into his seventies. The Government opposed the

variance and requested a Guidelines sentence.

       After properly considering the Guidelines, the factors specified in 18 U.S.C.

§ 3553, and Ivostraza-Torres’ request for a variance, the District Court imposed a

sentence of 204 months’ imprisonment followed by eight years of supervised release. As

for the conditions of that release, the District Court stated: “While on supervised release,

these standard conditions apply: He can’t possess any illegal drugs or firearms. Credit

reporting and DNA—credit reporting and drug testing is up to the discretion of the

probation department.” App. 69-70. It also filed, along with the judgment, the

customary form from the Administrative Office of the United States Courts (“AO”) that

lists thirteen standard conditions of supervised release. Standard Condition 4 of that form

provided that the defendant will “support his or her dependents and meet other family

responsibilities.” App. 5.

       On appeal, Ivostraza-Torres challenges the imposition of Standard Condition 4 on

the grounds that, about a month before his sentencing, the AO had updated the customary

                                             3
form to remove that condition, and because the Seventh Circuit recently held that, to the

extent the prior form required the defendant to “meet other family responsibilities,” it was

unconstitutionally vague and overbroad. See United States v. Guidry, 817 F.3d 997, 1009

(7th Cir.), cert denied, 137 S. Ct. 156 (2016). 2 As a result, Ivostraza-Torres argues that

his sentence should be vacated entirely and “the matter remanded to permit the district

court to consider shortening the length of imprisonment so as to fashion a meaningful

financial support condition.” Appellant’s Br. 4. The Government agrees that remand is

necessary, but only for the limited purpose of removing that language.

       For the reasons outlined below, we agree with the Government.

II.    Discussion

       In reviewing conditions of supervised release, we review the reasonableness of a

condition against the § 3553(a) sentencing factors and allow “sentencing judge[s] . . .

wide discretion in imposing terms of supervised release.” United States v. Albertson, 645

F.3d 191, 196 (3d Cir. 2011). If an erroneous condition is imposed, this Court may direct

a full resentencing, or may remand for a more limited purpose, “as the court considers

appropriate.” 18 U.S.C. § 3742(f)(1). We have directed district courts to conduct

resentencings de novo when an interdependent count of an aggregate sentence is vacated

or when the vacation of a count affects the “total offense level, Guideline range, or

sentence” itself. United States v. Ciavarella, 716 F.3d 705, 735 (3d Cir. 2013). In cases

involving the erroneous imposition of conditions of supervised release, however, we

       2
         The Guidelines Manual now lists conditions regarding “support of dependents”
as special conditions rather than standard ones. U.S.S.G. § 5D1.3(d) (amended
November 1, 2016).
                                              4
typically have remanded with instructions for the district court merely to eliminate or

reformulate the conditions. See, e.g., United States v. Miller, 594 F.3d 172, 188 (3d Cir.

2010).

         Here, because the Government “concedes that the condition that the defendant

‘meet other family responsibilities’ is impermissibly vague, and that the [D]istrict [C]ourt

erred in using the superseded form,” Gov’t Br. 15., the only dispute concerns the scope of

remand. We easily conclude, however, that only a limited remand is warranted.

         As a threshold matter, Ivostraza-Torres does not meet the standard under

Ciavarella, 716 F.3d at 734-35, for de novo resentencing. Nothing in the record indicates

that any part of Ivostraza-Torres’ sentence was based on erroneous factfinding, and he

pleaded guilty to and was sentenced on a single count, so no interdependent counts

potentially alter his sentence.

         Ivostraza-Torres’ three arguments for a full remand also are unpersuasive. First,

while he contends we should remand for resentencing on account of the “interplay

between prison time and the term of supervised release,” Albertson, 645 F.3d at 198,

unlike in Albertson the term of supervised release is not at issue on appeal; the District

Court imposed the mandatory minimum of eight years, and there is ample evidence that

in granting Ivostraza-Torres’ motion for variance, the District Court adequately

considered the § 3353(a) factors, including Ivostraza-Torres’ “advanced age,” his large

number of relatives, and the minor nature of some of his earlier crimes. App. 54-66; 68.

Second, although we reject Ivostraza-Torres’ invitation to apply the Seventh Circuit’s

standard, which would call for resentencing when reconsideration of a condition of

                                              5
supervised release “may conceivably induce” the judge to “alter the prison sentence that

he imposed,” United States v. Thompson, 777 F.3d 368, 382 (7th Cir. 2015), Ivostraza-

Torres provides no valid reason why the District Court here would conceivably be

induced to alter his sentence. Third, it is not our Court’s practice to look to the “cross-

cutting” effects between the conditions of supervised release and the length of

imprisonment, as Ivostraza-Torres urges us to do in view of United States v. Anglin, 846

F.3d 954, 971 (7th Cir. 2017), vacated on other grounds, No. 16-9411, 2017 WL

2378833 (U.S. October 2, 2017). And in any event, Ivostraza-Torres fails to recognize

that the Anglin Court ordered a limited remand to clarify supervised release conditions,

not a full resentencing. Id. at 972.

       In sum, Ivostraza-Torres’ only valid claim of error is the inadvertent inclusion of

impermissible language in a standard condition of supervised release, the alteration of

which will not affect his offense level, his Guideline range, or the remainder of his

sentence in any way. Because de novo resentencing is not warranted, we will remand to

the District Court for the limited purpose of deleting the “meet other family

responsibilities” language from Standard Condition 4. See 18 U.S.C. § 3742(f)(1).

       For the foregoing reasons, we will remand to the District Court for proceedings

consistent with this opinion.




                                              6